 


109 HR 2694 IH: Keeping Our Promises to America’s Children Act of 2005
U.S. House of Representatives
2005-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2694 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2005 
Mr. Moore of Kansas (for himself, Mr. Ramstad, Mr. Tanner, Mr. Jefferson, Mr. Israel, Mr. Weiner, Mr. Rothman, Mr. Doggett, Mr. Nadler, Ms. McCollum of Minnesota, Mr. Owens, Mr. Case, Mr. Gordon, Mr. Matheson, Mr. Ford, Mr. Michaud, and Ms. Woolsey) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To require full funding of part A of title I of the Elementary and Secondary Education Act of 1965, as amended by the No Child Left Behind Act of 2001. 
 
 
1.Short titleThis Act may be cited as the Keeping Our Promises to America’s Children Act of 2005.
2.Moratorium on compliance with adequate yearly progress requirements that are not fully funded
(a)In generalIf, for a fiscal year, appropriations for a program, project, or activity under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.), as amended by the No Child Left Behind Act of 2001 (Public Law 107–110; 115 Stat. 1425), are less than the amount authorized by law to be appropriated for the program, project, or activity for that fiscal year and, by reason of the insufficient appropriation, a recipient of funds under that part receives inadequate funding—
(1)the recipient may, as determined appropriate by the recipient, defer the commencement of, suspend, or modify the administration of, the functions of the recipient under subsections (b), (c), (e), (f), and (g) of section 1116 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316(b), (c), (e), (f), and (g)) with respect to the program, project, or activity; and
(2)the Secretary of Education shall ensure that no penalty, sanction, condition, denial of waiver, reduction of support, or other negative consequence otherwise applicable under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) shall apply to the recipient because of action taken by the recipient under paragraph (1).
(b)DefinitionsAs used in this section:
(1)Recipient of fundsThe term recipient of funds means, with respect to part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.), a local educational agency or a State educational agency that is a recipient funds under that part.
(2)Inadequate fundingThe term inadequate funding means, with respect to a local educational agency or a State educational agency, funding in an amount that is less than the amount the recipient would have received if the amount authorized by law for the program, project, or activity involved had been appropriated in full.
(3)Local educational agency and State educational agencyThe terms local educational agency and State educational agency have the meanings given those terms in section 9101(26) and section 9101(41), respectively, of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(26) and 7801(41)). 
 
